Citation Nr: 0208830
Decision Date: 07/08/02	Archive Date: 08/16/02

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  97-12 610	)	DATE JUL 08, 2002
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for hypothyroidism, currently assigned a 30 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from July 1977 to October 1985, and from November 1986 to December 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an RO rating decision of October 1996 which denied a rating in excess of 10 percent for hypothyroidism.  In June 1997, the RO increased the rating to 30 percent.  The case was remanded by the Board to the RO in July 1998 and in April 2000.


FINDING OF FACT

The veteran's hypothyroidism is currently manifested by such symptoms as weight gain, mental sluggishness and forgetfulness, and fatigability.  


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent for hypothyroidism have been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. § 4.119, Code 7903 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from July 1977 to October 1985, and from November 1986 to December 1993.  

Service medical records first note the veteran to be overweight in April 1985, when he weighed 215 pounds.  In May 1990, he weighed 218 pounds.  In December 1990, while being followed for obesity, he was noted to weigh 220 pounds, and thyroid function tests revealed FT4 (free thyroxine) to be 0.66, with a normal range of 0.60 to 1.48; T3 (triiodotrythonine) to be 154.2, with a normal range of 85-185, and TSH (thyroid stimulating hormone) to be 30.62, with a normal range of 0.12 to 6.12.  He was referred for an evaluation, at which time he reported a slight decrease in energy and slight increase in sleep, as well as two to three years of increasing weight despite diet and exercise.  He did not have any changes in skin, hair or voice, and had no difficulty with memory or concentration or feeling of heat or cold.  On examination, the thyroid was diffusely enlarged with slight irregularity of the right lobe.  The assessment was early hypothyroidism, and he was started on Synthroid.  

In November 1991, he weighed 224 pounds, and the impression was hypothyroidism, with probable exogenous obesity exacerbated by hypothyroidism.  In April 1992, his T4 was 0.86, with the normal range from 0.71 to 1.85, and TSH was 6.18, noted to be slightly increased.  In March 1993, he weighed 212 pounds; it was noted that his last thyroid function tests had been normal.  Tests at that time disclosed TSH of 0.17 and T4 of 1.19.  In September 1993, an evaluation resulted in the conclusion that he was a compulsive overeater.  In October 1993, his thyroid function tests showed T4 of 1.27 and TSH of 0.19; the assessment was primary hypothyroidism, well-controlled.  Also noted was that he was obese with compulsive overeating.  On the separation examination in December 1993, he weighed 212 pounds.  He was noted to be obese, and also had hypothyroidism.  It was noted that he was to be discharged due to obesity and failure to meet military standards.  He had been medically recommended for inpatient treatment for compulsive overeating, which his command had elected not to approve.  He also had primary hypothyroidism.  

VA treatment records show that in January 1994 the veteran underwent an endocrine evaluation.  He said he took 0.2 mg of Synthroid.  TSH was 11.7, which was noted to be elevated, and his dosage of Synthroid was increased.  In September 1994, it was noted that he weighted 239 pounds.  His TSH was 0.35, with a reference range of 0.4 to 3.8 noted.  His dosage was changed.  

In September 1996, the veteran underwent a VA examination.  He complained of feeling lethargic with a tendency to sleep more.  He was able to do fairly heavy work 8 hours per day.  He weighed 236 pounds.  The thyroid was slightly enlarged.  There was no fatigability or nervous system, cardiovascular, or gastrointestinal symptoms.  All thyroid function tests were normal except for TSH, which was 21, with the normal range from 0.4 to 3.8.  His mental assessment was normal, and he was not in myxedema at the current time.  It was concluded that the disease was responding to replacement therapy.

Statements dated in November and December 1996 were received from numerous relatives and other acquaintances of the veteran, who wrote regarding their observations of the veterans changes since service.  They said he had previously been a very hard worker, who engaged in numerous complex tasks, whereas now he has a difficult time simply maintaining his position as a mail sorter and handler.  They said he appeared sluggish and was forgetful.  Most of the statements reported that he had weight gain, fatigability, muscular weakness, mental disturbance, and sluggishness; it was observed that he met all of the criteria for a 60 percent rating except constipation.  

The veteran was next seen for follow-up in January 1997; it was noted that he had not been seen for two years because he was not compliant with follow-up.  He said his weight had increased by 12 to 15 pounds during this interval, despite a weight-reducing diet  He said he also was fatigued most of the time, and could not play hockey like in the past.  He said he slept excessively and felt cold most of the time.  He said he was not constipated.  On examination, he had thyromegaly 2 ½ to 3 times normal size.  When seen for follow-up in February 1997, he weighed 250 pounds.  He was noted to be clinically hypothyroid, with weight gain, fatigue, cold intolerance, and delayed reflexes.  His TSH was 7.2, and his medication was increased in dosage.  

In April 1997, it was noted that his TSH had been 21 in August 1996; 7.2 in January 1997; and 12 in April 1997.  He complained of some cold intolerance, some fatigue, decreased energy, and occasional cramping in the muscles.  He did not have constipation.  The thyroid was diffusely enlarged.  The deep tendon reflexes were 2+ with probably normal or slight delayed relaxation.  The assessment was hypothyroidism, with TSH still elevated despite relatively high dosage.  

A VA exam in May 1997 disclosed that the veteran complained of easy fatigability, slowness of thoughts, gaining weight, and cold intolerance.  He worked full-time, although he felt he had to drag himself to work some days.  On examination, he weighed 250 pounds.  The thyroid was diffusely enlarged.  Muscle strength was symmetrical.  Deep tendon reflexes were hypoactive.  He was mentally alert and oriented.  The examiner noted that his TSH had been 49 in January 1995 with other thyroid function tests normal.  His medication had been gradually increased and on his last visit in April 1997, his TSH had been 12.  

In August 1997, he complained of cold intolerance.  Deep tendon reflexes were normal or slightly delayed.  The assessment was hypothyroidism, with TSH remaining elevated.  The dosage was increased.  In December 1997, he complained of cold intolerance.  He had no constipation, tremors or palpitations.  He said he slept 5 to 7 hours per night.  On examination, the thyroid was enlarged; the heart had a regular rhythm; and deep tendon reflexes were slightly delayed.  His dosage of medication was increased to 0.3 mg daily.  In August 1998, it was noted that his TSH was 33.7 in March 1998.  He complained that he got tired quickly   

On a VA examination in March 1999, the veteran stated that he had remained symptomatic with easy fatigability, sluggishness, cold intolerance, difficulty in remembering things, and inability to lose weight.  He said he had missed several appointments because of forgetfulness.  His thyroid remained enlarged and TSH was persistently elevated even when the dose of levothyroxine was increased.  His current dose was 0.30 mg daily without side effects. On examination, he had normal posture and gait.  He weighed 247 pounds.  His skin was warm with normal texture.  His thyroid was diffusely enlarged, twice the normal size, nontender, without nodules.  Cardiovascular examination disclosed a regular sinus rhythm, normal S1 and S2, with no thrills or murmurs.  The extremities were moist without tremors.  Deep tendon reflexes were depressed.  Motor strength was weaker in the left lower extremity; the left knee was in a brace.  TSH was 12.7.  The diagnosis was thyromegaly with hypothyroidism.  The doctor opined that it was still active.  

In a letter dated in August 1999, the veteran stated that he had missed a recent examination due to a power outage.  He also complained about having to wait several hours to be seen, and several months for an appointment.  

In an addendum dated in August 2000, the doctor who performed the March 1999 VA examination noted that the veteran had complained of easy fatigability, mental disturbance characterized by sluggishness and forgetfulness, cold intolerance and inability to lose weight, and that these symptoms were caused by hypothyroidism.  The doctor also noted that the weakness of the left lower extremity was due to left knee conditions.  

In numerous written statements, the veteran contends that he suffers from cold intolerance, muscle cramps and weakness, dementia, slowness of thoughts, sleepiness, weight gain, fatigue, and mental sluggishness due to hypothyroidism.  He states that he has been told that his muscles heal slowly due to the condition as well.  He states he is the shadow of the man he once was, and has had to curtail all of his activities.  He states that he has missed appointments as a result of forgetfulness caused by hypothyroidism.  

B.  Analysis

The file shows that through correspondence, the rating decision, the statement of the case, Board remands, and supplemental statements of the case, the veteran has been notified of the evidence necessary to substantiate his claim.  Service and post-service medical records have been obtained, and he has been afforded VA examinations.  The Board is satisfied that the notice and duty to assist provisions of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  Separate rating codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Hypothyroidism manifested by cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness warrants a 100 percent rating.  Muscular weakness, mental disturbance, and weight gain warrant a 60 percent rating.  For symptoms of fatigability, constipation, and mental sluggishness, a 30 percent rating is warranted.  Fatigability, or; continuous medication required for control, warrants a 10 percent rating.  38 C.F.R. § 4.119, Code 7903.  

The listed criteria for the different percentage ratings in Code 7903 include a number of similar and overlapping terms when compared to the other percentage ratings of this code.  While Code 7903 may be imprecise, the goal is to find the percentage rating which most closely reflects the veteran's actual functional impairment.  See 38 C.F.R. §§ 4.7, 4.21.

The evidence shows that the veteran has an enlarged thyroid and an increased TSH level, with other thyroid function tests noted to be normal.  He has numerous subjective complaints, but not all of these have been medically tied to his hypothyroidism.

The current 30 percent rating contemplates fatigability, constipation, and mental sluggishness.  The veteran apparently does not have constipation, but the medical reports, including the 1999 VA examination with a 2000 addendum, indicate some fatigability and mental sluggishness from hypothyroidism.

For a 60 percent rating, hypothyroidism must result in muscular weakness, mental disturbance, and weight gain.  The weight of the evidence does not show muscle weakness from hypothyroidism, and in the 2000 addendum the VA doctor indicated that left lower extremity weakness was from an orthopedic problem, not hypothyroidism.  In the 2000 addendum, the doctor said hypothyroidism resulted in a "mental disturbance" characterized by sluggishness and forgetfulness.  This appears to be a bit more than the mental sluggishness required for a 30 percent rating but less than the mental disturbance required for a 100 percent rating (i.e., dementia, slowing of thought, depression).  The various medical records, including the 2000 addendum by the examiner, indicate that the veteran has some weight gain and difficulty losing weight due to hypothyroidism (although there appear to be unrelated factors involved as well), and the weight difficulty is compatible with a 60 percent rating.  While the veteran complains of some cold intolerance which may be related to hypothyroidism (one of the requirements for a 100 percent rating), most of the criteria for a 100 percent rating (e.g., muscle weakness, cardiovascular involvement) are not shown.

After reviewing all the evidence, the Board finds that the veteran's hypothyroidism more nearly approximates the criteria for a 60 percent rating, but not a 100 percent rating.  38 C.F.R. § 4.7.  Accordingly, an increased rating to the 60 percent level for hypothyroidism is granted.  The benefit-of-the-doubt rule has been considered in making this decision.  38 U.S.C.A. § 5107(b).


ORDER

An increased rating, to 60 percent, for hypothyroidism is granted.



		
L. W. TOBIN
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
